CALOGERO, C.J., and DENNIS, J.,
would grant. The State Treasurer argues very persuasively that the funds in question are not funds “received ... by retirement system funds”, La.Cons. Art. VII § 9(A)(4) and are therefore not excepted from the requirement that “money received by the state” must “be deposited immediately upon receipt in the state treasury”. Id. Because of the apparent validity of the Treasurer’s argument, the importance of the state constitutional question involved, and the possible adverse effect upon the fiscal affairs of the state, this Court should grant a writ to review and decide the question after full argument and briefing.
LEMMON, J., recused.